Title: To George Washington from Henry Emanuel Lutterloh, 13 June 1787
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir.
North C[arolina] Wilmington atPrince Georges Creek. June 13th 1787

Your Excellences Letter of the 8th of Aprill I had the Honour to receive but yesterday, (owing to my living at present 6 miles from Town, upon a Plantation I lately purchased.) By Your Excells, answer to my Proposalls—I find that it would be difficult to persuade the Gentlemen; in Virginia to enter into a Contract or Subscribtion to bring over a large Number of Germans which was My object when I took the liberty to propose Such an Undertaking. Not only for the Sole Benefitt of the few Subscribers; but allso to the State at large; as an Increase of Usefull Inhabitants certainly are Supporters to the Revenue and lessen to others the Taxes; and which through an Increase of White Settlers can only be done. As the Government of Virginia has lately forbid the Importation of Negrow’s—I thought good Workers & Manufactures would be at this periode acceptable—I hear the back-Lands are equal to any in all the States. and that Clymath would Suet the Germans. The Number of Subscribers who would undertake Such a Plan would certainly be Promoters to

the Public best & Their advance can not only be repaid, but with a certain Surplus; which my Plan should convince the Subscribers of. I am well convinced that my being a Stranger to the Gentlemen is a great objection, to forwardg the necessary Steps in the business. Yet I flatter myself, that having the Honour to be Known to Your Excell. would alter that objection, and to prevent any Susspition—about the Receiptals of the Subscribtion. I rather wish to have Nothing to do with that—but the Subscribers could appoint a proper Persons for to Keep them Accounts. I only would fixe for myself & troubles to others abroad, a Certain Share; & the travel Expences to carry the delivery into Execution—It would give me an Opportunity to be Usefull to that State, which I wish to be—The orders for any number of Manufacto⟨res⟩ could be executed.
The Proprietors of large Tracts must be sensible That Settlin their Lands quick increases Their Revenues. That great Swamp with its Intented Canall can certainly in No other way be made Usefull Than through White Settlers. Which at the same time Might in the beginning earnt a lively hood by Working on the Channall—The Manufactores could form the Town &c. when Gentlemen can Parcele out Their Estates to White Men. The great Expences of Negrow’s will be lessened; & The real Revenue be certainly paid by the said Tennants without risque or troubles. & the Government recieve more Supporters—The white should be bound by me abroad Through proper Deeds for a certain Number of years. which Nobody can do, but he who is well acq[u]ainted in the different principalities—should there be any hopes of Success in this Plan I would do myself the Honour to come & explain it more fully. The Detail of any future Execuetion of the Plan would be No object for Your Excell. to be troubled with, but Your Recomentation to a Person with whom I could converse would be the favour I beg for. Having the Honour to be with the greatest Respect Your Excellency’s Most obedient & Most hble Sert

Henry Emanuel Lutterloh

